 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles Meyers&CompanyandHelma Anna. Case14-CA-5777May 20, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn January 26, 1971, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a brief insupport thereof. The Respondent filed a brief in opposi-tion to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powerin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,heard at St. Louis, Missouri, on December 14 and 15, 1970,'pursuant to a charge filed the preceding September 1, and acomplaint issued October 27, presents primarily the questionwhether Respondent, herein called the Company, violatedSection 8(a)(1) and (3) of the Act when on August 14 itdischarged the Charging Party while she was engaged, in hercapacity as a union representative, in a discussion with theplant superintendent. Upon the entire record, including myobservation of the witnesses, and after due consideration ofthe briefs filed by General Counsel and by the Company, Imake the following.IAll dates herein refer to the year 1970 unless otherwise stated190 NLRB No. 86FINDINGS OF FACTITHE BUSINESS OF THE COMPANY AND THELABOR ORGANIZATION INVOLVEDThe Company,an Illinois corporation engaged at Belle-ville, Illinois,in the manufacture of pants, annually shipsproducts valued in excess of$50,000 topoints outside theState, and is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act. The United Gar-ment Workersof America, AFL-CIO, Local298, hereincalledthe Union,is a labor organization within the meaningof Section2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESThe Company and the Union had a collective-bargainingagreement which provided,inter alia,for grievances to bepresented through unioi committeemen. Helma Anna, whohad been in the Company's employ since 1957, served as aunion committeewoman and had frequent occasion to presentgrievances to Richard Fox, the plant superintendent. Mrs.Anna's conduct on these occasions would border on the ag-gressive. She frequently raised her voice to the point whereher conversations with Fox, during working hours, wouldcause other employees in the area to drop their work andlisten to the altercation. In March the Company gave her awritten warning that continuation of her insolent and in-subordinate conduct could result in her discharge. She hadalso received a number of oral warnings, and her union as-sociates had cautioned her to be more circumspect.The episode which resulted in the termination of her em-ployment originated with Company's discharge in May ofemployee Evelyn Selader. This discharge was the subject ofan unfair labor practice charge, which eventuated in a settle-ment agreement pursuant to which Selader was reinstated onJuly 20. Early in August Fox heard that a rumor was circulat-ing that the Company had not given Selader full reinstate-ment but was treating her as a new employee. According toSelader, Fox, on August 14, accused her of starting this ru-mor and called her a liar when she denied it. Fox on thewitness stand denied that he called Selader a liar, but at thevery least I am satisfied that she so construed his remarksSelader promptly complained to her committeewoman,Anna, who promptly arranged for a meeting at Fox's desk onthe sewing floor.The meeting was attended by Anna, Selader, and Fox, andalso by Ruth Benson, another union committeewoman, andby Marie Mank, Fox's assistant. After some discussion of therumor, Fox said (according to both Anna and Selader) thatSelader should not talk to anyone in the plant during workinghours. (Fox and his assistant both testified that Fox merelytold Selader it would be advisable if both he and she saidnothing further about the rumor, but I am ready to assumethat Anna and Selader understood him to utter a more sweep-ing prohibition.) At this point Selader, Benson, and Mankreturned to their work stations. Anna, however, remained atFox's desk where she became increasingly loud and vitupera-tive. In a tone of voice which carried a considerable distanceand which led employees in the area to stop work, she toldFox that she had her rights,.that Selader could talk to herwhenever Selader wanted to, that Fox should have his mouthbashed in, that it was high time someone stepped on him (oron his toes), and that she was going to do it. Her tiradeconcluded with her repeatedly daring Fox to discharge her,which he eventually didAs stated inN.L.R.B. v. Thor Power Tool Co.,351 F.2d584, 587 (C.A. 7, 1965): CHARLES MEYERS & CO.As other cases have made clear, flagrant conduct of anemployee, even though occurring in the course of section7 activity,may justify disciplinary action by the em-ployer. On the other hand, not every impropriety com-mitted during such activity places the employee beyondthe protective shield of the act. The employee's right toengage in concerted activity may permit some leeway forimplusive behavior, which must be balanced against theemployer's right to maintain order and respect.The facts in this case show the balance tipping in favor of theCompany. The testimony of disinterested persons, includingofficers of the Union and the other union committeewoman(who was called as a witness by General Counsel), leaves noroom for doubt but that Anna, on this occasion as well as onprevious occasions, had carried out her duties as union com-mitteewoman in a fashion which unnecessarily disrupted op-erations at the plant. Even assuming that Fox had unwarrant-edly called Selader a liar, and even assuming that he hadunwarrantedly limited her freedom to converse in the plant,Anna's conduct in protesting these actions and her tauntingof Fox with a repeated demand that he fire her exceeded thelimits of statutory protection. SeeCalmos Combining Co.,184 NLRB No 107. Moreover, Anna had previously beenwarned by Fox and cautioned by her union associates about449her tendency to engage in such conduct, so that the culminat-ing episode cannot be styled a mere "moment of animal exu-berance."Thor, supra,148 NLRB 1379, 1386, quoting thefamiliarMeadowmoorlanguage.The complaint as to Anna must therefore be dismissed. Asimilar fate befalls the allegation that the Company violatedSection 8(a) (1) by prohibiting an employee from talking toa union committeewoman The most the evidence shows inthat respect (and even this is sharply controverted) is thatSelader was told not to talk to "anyone." This prohibitionwould, of course, necessarily include union people, but thesense of the prohibiton (if indeed it was made) is unrelatedto any Section 7 right.CONCLUSION OF LAWThe Company has not engaged in the unfair labor practicesalleged in the complaintUpon the foregoing findings of fact, conclusion of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended:ORDERThe complaint is dismissed in its entirety.